Title: To Benjamin Franklin from Jan Ingenhousz, 24 April 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna in Austria. april 24th 1782
When you consider, how long time I had the honour of enjoying your friendship, you can easily concieve, who much I am affected by having not recieved a single word from you in answer to So many letters, and instanty made by several hands. I doe not know by which way I may have forfeited your friendship. But as I am Conscious of having by no means deserved the loss of a friendship I have allways highly estiemed and of which I was allways and will be allways proud of, I doe not apprehend that you have withdraw’n your friendhip from me, but I think still that your silence has been occasion’d by your wighty occupations. It would have been a great satisfaction to me to be informed by you of what you thaught of the experiment upon the conducting quality of heat of different metals. I have waited for a word of answer upon it either from you, your clerk or from Dr. le Begue, and I have retarded for this answer more than a year the publication of the book, of which I send you a copy. The fransch original edition has been likewise retarded for the same reason, and God knows, when it will now come to light. You will find a polemical dissertation at the beginning of the book which the translator asked me leave to place in it. I gave him leave for it under condition he should use no expressions, which could offend my friend Dr. Priestley. But he seems to me to have been reather heated on the subject. Dr. Priestley in my opinion has been in the wrong to attack me without the least provocation, finding at the same time nothing in my book worth his recommendation but that it gave him satisfaction of having found my assiduous attention on the subject of plants; at least smothering in silence every article by which he could be instructed but in one article, which is that leaves of plants retain their life longer, than he thaught; but even this he says he might have learned from mr. Bonnet. (Priestley vol. v. p. 29 & 30). I got letters from England, by which I was informed that Dr. Priestley’s V volum, was so far derogatory to my book, that my whole doctrine seems overturn’d by it, and that a second edition of my book would not Sell. The critical revew of Septemb. 1781. pag. 180 draws from Dr. Priestleys book a still more humiliating consequence In regard to my book. However I will not quarel with him about it. I have facts so convincing that I can confound him and his whole manner of thinking about the manner, in which the vegetables are subservient to the animal creation.
I am indeed very sorry that neither you, your son, or mr. Bankroft have not answered me a single word about mr. samuel wharton, who has employed more than a thousend pound St of my money in trade which he took with him, and of which I have not yet got the least intelligence, though he solemnly pledged his word of honour, that I should be the first, to whom he should write as soon as he should arrive at Philadelphia. You can concieve, what uneasiness such strange behaviour of mr. Wharton must give me, which uneasiness is increased by the silence of Dr. Bankroft. Let me beg you once more the favour of an answer from you.
In this expectation I am respectfully dear sir your obedient humble servant
Ingen Housz

I begg the favour of forwarding the inclosed to mr. samuel Wharton at Philadelphia by the first opportunity

  to Mr. Benj. Franklin ministre Plenip. of the congress to the Court of France

 
Addressed: a Son Excellence / Mons. Benjamin Franklin / Ministre plenipotentiaire de la Republique / des Provinces unies de l’Amerique / à la Cour de France / a Passy
Endorsed: April 24. 82
